Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 11/18/2021, overcomes the rejections of record.  However, examiner has made new rejection using new sets of prior arts and therefore, this office action is made as non- final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-2, 5-7, 9-10, 12-13, 16, 19-21, 25, 27-28, 32-34 are pending in this office action.
Claims 1-2, 5-7, 9-10, 12-13, 16, 19-21, 25, 27-28, 32-34 have been rejected.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent fora claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-2, 9-10, 13, 16, 19, 25, 27, 28, 32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. US 2012/0219667 in view of Yamada et al. USPN 5276138 in view of NPL Houqian C et al. CN 104109699 (2014-10-02, Machine translation)  in view of NPL Fan et al. [English translation of CN 101508782 (A) -2009-08-19] and as evidenced by NPL Mcllvaine buffer and further as evidenced by NPL Microwave.

7.	Regarding claims 1, 2,  9, 10, 13, 27, 28 and 34,  Kelly et al. discloses that a soluble protein is obtained by using an acidic condition is made to perform first the oxidation step to add an acid, can include organic acid also and pH 1.5-3 ([0010]) to perform at a temperature of 80-110 degree C ([0010]) and this step is performed to cleave disulfide bond of keratin to make protein composition that are soluble, of 
 	However, Kelly et al. is silent about specific (a) organic acid (b) “amino-acid fraction extracted from the keratin –containing biological sample is substantially insoluble” (c) and ‘energy source’ at this step.
With respect to (a) and (b), Kelly et al. is silent about specific use of organic acid e.g. citric acid and recovering a solubilized product by using an organic acid.
Yamada et al. discloses that at pH greater than 4.5 (4.5-6.5), it is in soluble form (col 4 lines 7-8 and lines 61-62), however, by lowering pH to 3.6 using buffer treatment, it precipitates (col 5 lines 1-12).
Therefore, Yamada et al. discloses that the citric acid buffer can be used to adjust pH 3.6 to have a fine white precipitate (col 5 lines 5-12) which reads on “the amino-acid fraction extracted from the keratin –containing biological sample is substantially insoluble” as claimed in claim 1. Therefore, it also meets claim 9. 
It is to be noted that the extraction can be done at around  acidic pH condition (Yamada et al. col 4 lines 37-67) followed by buffering citric acid (50 mM, see below Mcllvaine buffer)  buffer at pH 3.6 in order to make the hydrolyzed product to be 
Regarding the concentration 50 mM to 8 M as claimed in claim 10, it is interpreted that if citric acid is exclusively used to hydrolyze followed by adjusting the precipitation step, using 1-10% organic acid (at least in Kelly et al. [0010] and in Yamada et al. col 4 line 50-51), it meets the molar ranges between 50 mM to 8 M (It is known that citric acid has Mol. wt. 192.14. Therefore, 1M has 192.14/L and 0.1 M in 100 ml is about 9.5 which is 9.5% is 0.1M). However, if citric acid is used at the precipitation step, it is the pH of the solubilized product, then the buffer solution of citric acid can be at a lower around mM level.  It is known that the disclosed Mcllvaine buffer solution as disclosed by Yamada et al. contains 50 mM citric acid as evidenced by Mcllvaine buffer (page 1) to meet claim 10. 
One of ordinary skill in the art would have been motivated to perform hydrolysis and precipitation at the pH with the same citric acid used for hydrolysis at this step by using same citric acid buffer by just adjusting pH with the reasonable expectation of success which is cost effective approach compared to another additional purification step and  consideration of  organic acid from few choices  (Kelly et al. in [0009] e.g. 
Kelly et al. in view of Yamada et al. is silent about specifically ‘energy source’ as claimed in claim 1 and “electromagnetic energy source as claimed in claim 2.
Houqian C et al. discloses that hydrolysis can be performed using microwave apparatus which is electromagnetic energy source as is evidenced by NPL microwave heating (page 1, Under introduction) and is very convenient, advantageous because it is simple equipment and simple technology process and strong operability (Abstract of Houqian C et al.). 
It is to be noted that claims 27 and 28 are product-by –process claim. 
The Examiner notes that these are product-by-process claims. Therefore, it is to be noted that, in this case,  the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. 
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference 

8.	Regarding claim 16, it is evidenced by NPL microwave heating that microwave heating can follow ramped temperature protocol (page 5, Under procedure).  

9.	Regarding claim 19, Kelly et al. discloses that amino acid rich fraction comprises cleaved bond containing keratin protein ([0009]), including high molecular weight proteins/peptides etc. ([0013]). 

10.	Regarding claims 25, 32, Kelly et al. discloses that the keratin-containing biological material can be wool, animal hair, feather etc. (at least in [0009]). NPL Fan et al. discloses that keratin -containing biological material, e.g. wool, human hair, rabbit hair, camel hair, horse hair, i.e. human and animal hair (at least in claim 8 of NPL Fan et al.).  It is known from the disclosures that wool can include any wool from animal origin including sheep’s wool also. 

11.	 Claims 5,-7, 12, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. US 2012/0219667 in view of Yamada et al. USPN 5276138 in view of Houqian C et al. CN 104109699 in view of NPL Fan et al. [English translation of CN 101508782 (A) -2009-08-19] as applied to claim 1 and further as evidenced by NPL ascorbic acid.


Even if they do not specifically mention ascorbic acid, Kelly et al. discloses that vitamins can be included as additive in such a composition (at least in claim 9 of Kelly et al.).  
In addition, one of ordinary skill in the art would have been motivated to include ascorbic acid as organic acid because Kelly et al. discloses that vitamins can be included as additive in such a composition (at least in claim 9 of Kelly et al.). It is known that ascorbic acid is vitamin C.  Therefore, ascorbic acid provides the source of vitamin and in order to provide desired pH which has an additional benefit of having food acid to have reducing environment as evidenced by NPL ascorbic acid is a vitamin and it is a reducing agent (page 1, 2 e.g. ‘reducing agent’). Therefore, it also provides the benefits of having nutritionally beneficial food organic acid and it maintains a ‘reducing environment’ to prevent re-polymerization to meet claims 20, 21 also. 
Regarding the strength of ascorbic acid and pH, it is within the skill of one of ordinary skill in the art to optimize the strength and pH of the ascorbic acid in order to have desired acidic condition for the reaction to make extraction of amino-acid rich fraction from a keratin-containing biological material. 
As such, the precise molar concentration of ascorbic acid amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the 

13.	Regarding claim 12, as discussed above, one of ordinary skill in the art can perform the acid treatment by considering ascorbic acid having many advantages including nutritional benefits as discussed above and adjustment of pH with citric acid buffer as disclosed by Yamamada et al. above would read on “comprises ascorbic acid and citric acid. 

14.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. US 2012/0219667 in view of Yamada et al. USPN 5276138 in view of NPL Houqian C et al. CN 104109699 in view of NPL Fan et al. as applied to claim 1 and further  in view of NPL sheep wool (2015).

15.	 Regarding “sheep wool” as claimed in claim 33, Kelly et al. discloses that the keratin-containing biological material can be wool, animal hair, feather etc. (at least in [0009]). NPL Fan et al. discloses that keratin -containing biological material, e.g. wool, human hair, rabbit hair, camel hair, horse hair, i.e. human and animal hair (at least in claim 8 of NPL Fan et al.).  It is known from the disclosures that wool can include any 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Kelly et al. (wool, [0009]) to consider sheep wool as keratin-containing biological material because sheep wool is very widely used wool for its multi -beneficial effect as disclosed by NPL sheep wool (at least pages 1-3) and therefore, it is easy and convenient source of wool as raw material. 

Response to arguments
16.	Applicants’ arguments overcome the rejections of record. Examiner has made new rejection using new sets of prior arts and therefore, this is non-final office action. 

Conclusion
17. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792